1
2
3
4
5
6
7
8                                             UNITED STATES DISTRICT COURT
9                                         SOUTHERN DISTRICT OF CALIFORNIA
10
      DAVID GARLAND ATWOOD II, AKA                                          Case No.: 17cv1315-MMA (BLM)
11    DAVID SMITH OR DAVID SMITH-
      GARCIA,                                                               ORDER DENYING PLAINTIFF’S
12                                                                          MOTION FOR RECUSAL;
13                                                       Plaintiff,         [Doc. No. 28]
      v.
14                                                                          AND GRANTING DEFENDANT’S
      OFFICER PAULA BURKE,                                                  MOTION TO DISMISS
15
                                                                            [Doc. No. 21]
16                                                     Defendant.
17
18
19              Plaintiff David Garland Atwood II, AKA David Smith (“Plaintiff”), proceeding
20   pro se and in forma pauperis (“IFP”), is currently incarcerated at United States
21   Penitentiary Tucson.1 Plaintiff filed a First Amended Complaint against Defendant
22   Officer Paula Burke (“Defendant”), an employee of the U.S. Probation Office in San
23   Diego, California, pursuant to Bivens v. Six Unknown Named Fed. Narcotics Agents, 403
24   U.S. 388 (1971). See Doc. No. 18 (hereinafter “FAC”).2 Plaintiff alleges Defendant was
25                                                  
26              1
                    At the time Plaintiff commenced this action, Plaintiff was a federal prisoner on supervised
27   release.
28              2
                    All citations to specific pages refer to the pagination assigned by the CM/ECF system.

                                                                      -1-                   17cv1315-MMA (BLM)
1    deliberately indifferent to his medical needs in violation of his Eighth Amendment rights.
2    FAC ¶¶ 85-86.3
3               On December 19, 2018, Defendant filed a motion to dismiss Plaintiff’s FAC for
4    failure to state a claim upon which relief can be granted. See Doc. No. 21. Plaintiff filed
5    an opposition, as well as a supplemental opposition, to which Defendant replied. See
6    Doc. Nos. 27, 37, 38.
7               Plaintiff also filed various motions for relief, including a Motion for Recusal,
8    Motion for Summary Judgment, and Motion for Court Order to Allow Access to Legal
9    Materials.4 See Doc. Nos. 28, 32, 33. Defendant filed oppositions to the respective
10   motions. See Doc. Nos. 41, 39, 40. To date, Plaintiff has not filed reply briefs in support
11   of his motions.
12              The Court found the matters suitable for determination on the papers and without
13   oral argument pursuant to Civil Local Rule 7.1.d.1. See Doc. Nos. 42, 43. For the
14   reasons set forth below, the Court DENIES Plaintiff’s Motion for Recusal and GRANTS
15   Defendant’s Motion to Dismiss.
16                                                     BACKGROUND
17              Plaintiff has been “diagnosed with idiopathic, Stage Three, Bi-lateral, Avascular
18   Necrosis (AVN)” in both of his hips. FAC ¶ 3. In March 2017, Plaintiff met with an
19   orthopedic surgeon at the University of Mississippi Medical Center, who opined that due
20   to “the progression of the disease in the left hip, the only treatment option [is] a total hip
21                                                  
22
23              3
                Plaintiff also claims Defendant retaliated against him in violation of his First Amendment
     rights. See FAC ¶¶ 88-89. In opposition to Defendant’s motion to dismiss, however, Plaintiff
24   “concedes that his First Amendment retaliation claim is foreclosed by Ziglar v. Abbasi and does not
25   contest the Court dismissing this claim[].” Doc. No. 27 at 17. As such, the Court DISMISSES
     Plaintiff’s First Amendment Bivens claim.
26              4
              In his Motion for Court Order to Allow Access to Legal Materials, Plaintiff requests access to
27   his medical records stored on CD-ROM and/or flash drives. See Doc. No. 33. Plaintiff claims that
     without access to his medical records, he “will be unable to appropriately respond to filings from the
28   defendant and litigate this case.” Id. at 3.

                                                           -2-                        17cv1315-MMA (BLM)
1    replacement.” Id. ¶ 12. The doctor further opined that other options may be available “to
2    save the structural integrity of the right hip.” Id. ¶ 13.
3          Plaintiff was on federal supervised release at the time, and sought permission from
4    his U.S. Probation Officer, Shameka Horton, to temporarily move to San Diego,
5    California, to obtain medical treatment. Id. ¶ 40. Plaintiff claims that he could not afford
6    treatment in Mississippi, but if he moved to San Diego, he “would have been able to
7    enroll in the clinical trial wherein he could have obtained free treatment[.]” Id. ¶ 38.
8    Officer Horton indicated “she would approve the transfer to San Diego if the U.S.
9    Probation Officer in San Diego would agree to accept supervision.” Id. ¶ 41. Defendant,
10   an employee of the U.S. Probation Office in San Diego, eventually denied Plaintiff’s
11   request to move to San Diego. See id. ¶ 54. Plaintiff alleges that Defendant, in a letter to
12   Congressman Scott Peters, indicated she denied Plaintiff’s request because “a cursory
13   Google search of [Plaintiff’s] condition reveals numerous providers in Mississippi” and
14   “given that there will be undetermined, and potentially significant expenses in relation to
15   his treatment, it does not seem reasonable that the State of California should bear that
16   burden.” Id. ¶ 56.
17         Shortly after Defendant denied Plaintiff’s request to move to San Diego, Plaintiff
18   commenced the instant action against the United States of America and the U.S.
19   Probation Office. See Doc. No. 1. Plaintiff alleges that after commencing the instant
20   action, Defendant contacted Officer Horton in Mississippi and requested that Officer
21   Horton and the Probation Office in Mississippi “proceed with filing the petition to revoke
22   Atwood’s supervised release so as to moot the requests to move to San Diego, moot the
23   lawsuit and mandamus petition, and to moot the motion to transfer supervised release
24   from Mississippi to San Diego.” FAC ¶ 65. Plaintiff alleges Defendant told Officer
25   Horton that “San Diego was tired of dealing with Atwood” and that “continuously filing
26   lawsuits was not going to get Atwood anywhere in San Diego or Mississippi[.]” Id. ¶ 66.
27   The district judge presiding over Plaintiff’s case in Mississippi ultimately revoked his
28   supervised release and sentenced him to prison with an “expected release date in 2022.”

                                                   -3-                      17cv1315-MMA (BLM)
1    Id. ¶ 68.
2           Based on the foregoing, Plaintiff alleges that in denying his request to move to San
3    Diego to obtain treatment and surgery for his AVN disease, “Officer Burke was
4    deliberately indifferent to his medical needs,” in violation of the Eighth Amendment. Id.
5    ¶ 85. Plaintiff brings this claim against Defendant in her individual capacity pursuant to
6    Bivens, and seeks compensatory, nominal, and punitive damages. See id. ¶¶ 2, 91-93.
7                                            DISCUSSION
8    I.     Plaintiff’s Motion for Recusal
9           As a preliminary matter, Plaintiff requests the Court “recuse itself and have the
10   case reassigned to a judge outside the judicial Southern District of California” because
11   Defendant is a probation officer, employed in this District. Doc. No. 28 at 1. Plaintiff
12   contends that because Defendant “works closely on a daily basis with the judges of this
13   district,” the Court’s impartiality “might reasonably be questioned[.]” Id. at 1-2.
14   Defendant opposes Plaintiff’s motion, indicating that a purely professional relationship
15   does not suggest an appearance of impropriety. See Doc. No. 41 at 2.
16          Recusal of federal judges is governed by 28 U.S.C. §§ 144 and 455. Under Section
17   144, a party must show “personal bias or prejudice either against him or in favor of any
18   adverse party[.]” 28 U.S.C. § 144. Under Section 455, “[a]ny justice, judge, or
19   magistrate judge of the United States shall disqualify himself in any proceeding in which
20   his impartiality might reasonably be questioned.” 28 U.S.C. § 455(a). Under both
21   statutes, the standard for recusal is “whether a reasonable person with knowledge of all
22   the facts would conclude that the judge’s impartiality might reasonably be questioned.”
23   Mayes v. Leipziger, 729 F.2d 605, 607 (9th Cir. 1984). “The reasonable person is not
24   someone who is hypersensitive or unduly suspicious, but rather is a well-informed,
25   thoughtful observer.” U.S. v. Holland, 519 F.3d 909, 913 (9th Cir. 2008) (internal
26   quotation marks and citation omitted). While it is “important that judges be and appear to
27   be impartial,” it is “also important . . . that judges not recuse themselves unless required
28   to do so, or it would be too easy for those who seek judges favorable to their case to

                                                  -4-                        17cv1315-MMA (BLM)
1    disqualify those that they perceive to be unsympathetic merely by publicly questioning
2    their impartiality.” Perry v. Schwarzenegger, 630 F.3d 909, 916 (9th Cir. 2011).
3          Here, the Court finds that Plaintiff does not state an appropriate ground for recusal.
4    The Undersigned has no familial, personal, or financial relationship to Defendant.
5    Moreover, Plaintiff has not demonstrated that any act by the Undersigned evidences
6    firmly rooted antagonism or bias. Rather, Plaintiff speculates that the professional
7    relationship between probation officers and judges of the Southern District might give
8    rise for a reasonable observer to question the impartiality of the judges. However, recusal
9    is not warranted under §§ 144 or 455 based on speculation. See Yagman v. Republic Ins.,
10   987 F.2d 622, 626 (9th Cir. 1993) (noting that the plaintiff’s assertions “are nothing more
11   than speculation.”). Additionally, Plaintiff does not cite to, nor is the Court aware of, any
12   authority holding that an individual’s professional relationship with a judge suggests an
13   appearance of impropriety. Cf. United States v. Sundrud, 397 F. Supp. 2d 1230, 1236
14   (C.D. Cal. 2005) (denying the plaintiff’s motion to recuse all judges of the Central
15   District of California and noting that a “casual relationship with a victim officer who
16   provides court security does not require recusal.”); Pellegrini v. Merchant, No. 16cv1292
17   LJO-BAM, 2017 WL 735740, at *3 (E.D. Cal. Feb. 24, 2017) (denying the plaintiff’s
18   motion for recusal and noting that the plaintiff “provides no authority holding that a
19   purely professional association suggests an appearance of impropriety”).
20         In sum, the Undersigned is unaware of any reason why he cannot continue to be
21   impartial in exercising his duties relating to this case. See Holland, 519 F.3d at 915.
22   Upon examination of Plaintiff’s arguments, and in considering the facts of this case, the
23   Court concludes that there is no reason why a reasonable person with knowledge of all
24   the facts would question the Undersigned’s impartiality in this case. Accordingly, the
25   Court DENIES Plaintiff’s motion for recusal. See Clemens v. U.S. Dist. Court for the
26   Cent. Dist. of Cal., 428 F.3d 1175, 1180 (9th Cir. 2005) (“Given that mandatory
27   disqualification of a single judge is not warranted simply because of a professional
28   relationship with a victim, it follows perforce that disqualification of an entire district is

                                                   -5-                        17cv1315-MMA (BLM)
1    not justified except under highly exceptional circumstances, which are not present here.”)
2    (emphasis in original).
3    II.     Defendant’s Motion to Dismiss
4            Defendant moves to dismiss Plaintiff’s FAC for failure to state a claim because: (1)
5    no Bivens remedy exists on the facts alleged; and (2) even if a Bivens remedy did exist,
6    Defendant is entitled to both quasi-judicial and qualified immunity. See Doc. No. 21-1 at
7    2. The Court addresses Defendant’s arguments in turn.
8          1. Legal Standard
9            A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint. See
10   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A pleading must contain “a short
11   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
12   Civ. P. 8(a)(2). However, plaintiffs must also plead “enough facts to state a claim to
13   relief that is plausible on its face.” Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly,
14   550 U.S. 544, 570 (2007). The plausibility standard thus demands more than a formulaic
15   recitation of the elements of a cause of action, or naked assertions devoid of further
16   factual enhancement. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Instead, the complaint
17   “must contain sufficient allegations of underlying facts to give fair notice and to enable
18   the opposing party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th
19   Cir. 2011).
20           In reviewing a motion to dismiss under Rule 12(b)(6), courts must assume the truth
21   of all factual allegations and must construe them in the light most favorable to the
22   nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996).
23   The court need not take legal conclusions as true merely because they are cast in the form
24   of factual allegations. Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987).
25   Similarly, “conclusory allegations of law and unwarranted inferences are not sufficient to
26   defeat a motion to dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998).
27           In determining the propriety of a Rule 12(b)(6) dismissal, courts generally may not
28   look beyond the complaint for additional facts. United States v. Ritchie, 342 F.3d 903,

                                                  -6-                        17cv1315-MMA (BLM)
1    908 (9th Cir. 2003). “A court may, however, consider certain materials—documents
2    attached to the complaint, documents incorporated by reference in the complaint, or
3    matters of judicial notice—without converting the motion to dismiss into a motion for
4    summary judgment.” Id.; see also Lee v. City of L.A., 250 F.3d 668, 688 (9th Cir. 2001).
5    “However, [courts] are not required to accept as true conclusory allegations which are
6    contradicted by documents referred to in the complaint.” Steckman v. Hart Brewing, Inc.,
7    143 F.3d 1293, 1295-96 (9th Cir. 1998). Where dismissal is appropriate, a court should
8    grant leave to amend unless the plaintiff could not possibly cure the defects in the
9    pleading. Knappenberger v. City of Phoenix, 566 F.3d 936, 942 (9th Cir. 2009).
10      2. Bivens Claim
11         The Supreme Court in Bivens “recognized for the first time an implied right of
12   action for damages against federal officers alleged to have violated a citizen’s
13   constitutional rights.” Hernandez v. Mesa, --- U.S. ---, 137 S. Ct. 2003, 2006 (2017)
14   (quoting Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 66 (2001)). The Court has
15   recognized a Bivens remedy in only three cases: (1) a Fourth Amendment claim for
16   unreasonable search and seizure against FBI agents, Bivens, 403 U.S. at 396; (2) a Fifth
17   Amendment Due Process claim for gender discrimination, Davis v. Passman, 442 U.S.
18   228, 248-49 (1979); and (3) an Eighth Amendment claim for failure to provide adequate
19   medical treatment to a prisoner, Carlson v. Green, 446 U.S. 14, 19 (1980). The Court has
20   “made clear that expanding the Bivens remedy is now a ‘disfavored’ judicial activity,”
21   Ziglar v. Abbasi, ---U.S. ---, 137 S. Ct. 1843, 1857 (2017) (quoting Iqbal, 556 U.S. at
22   675), and the Supreme Court has consistently declined to expand this remedy. “[E]ven a
23   modest extension is still an extension.” Id. at 1864.
24         The Supreme Court “articulated a two-part test for determining whether Bivens
25   remedies should be extended.” Lanuza v. Love, 899 F.3d 1019, 1023 (9th Cir. 2018)
26   (citing Abbasi, 137 S. Ct. at 1859-60). First, courts must determine whether the case
27   presents a new Bivens context. See Abbasi, 137 S. Ct. at 1859. “If the case is different in
28   a meaningful way from previous Bivens cases decided by th[e] [Supreme] Court, then the

                                                  -7-                      17cv1315-MMA (BLM)
1    context is new.” Id. Second, if the context is new, then courts must determine whether
2    there are any “special factors counselling hesitation,” including the availability of
3    alternative remedies, before extending the remedy. Id. at 1857. As such, the Court
4    proceeds by determining whether this case presents a new Bivens context.
5          a. New Bivens Context
6          Plaintiff contends that his Eighth Amendment claim does not present a new Bivens
7    context, and relies on the Supreme Court’s decision in Carlson to support his position.
8    See Doc. No. 27 at 4-7. In Carlson, the plaintiff brought a Bivens suit under the Eighth
9    Amendment on behalf of her deceased son’s estate. 446 U.S. at 16. The plaintiff alleged
10   that her son suffered personal injuries while incarcerated, resulting in his death, because
11   federal prison officials failed to give him proper medical attention. See id. The Supreme
12   Court permitted “a Bivens claim for prisoner mistreatment—specifically, for failure to
13   provide medical care.” Abbasi, 137 S. Ct. at 1864.
14         Here, although Plaintiff’s Eighth Amendment claim is similar to Carlson in that it
15   also involves an Eighth Amendment claim for deliberate indifference to medical needs,
16   the Court nevertheless finds that the case at bar “is different in a meaningful way from
17   previous Bivens cases decided by th[e Supreme] Court.” Id. (internal quotation marks
18   and citation omitted). The Supreme Court has made clear that even if a case involves the
19   same “right and mechanism of injury” as Carlson, the case can present a “new context”
20   for Bivens purposes “if judicial precedents provide a less meaningful guide for official
21   conduct[.]” Id. at 1859, 1864.
22         Plaintiff does not cite to, nor is the Court aware, of any Supreme Court or Ninth
23   Circuit authority holding that probation officers can be liable for deliberate indifference
24   to the medical needs of individuals on supervised release. Plaintiff concedes that “neither
25   the defendant [n]or the federal government were obligated to provide [] medical care to
26   him after [his] release” from custody. Doc. No. 27 at 26 (internal quotation marks
27   omitted) (emphasis in original). Indeed, the Supreme Court in Estelle v. Gamble held
28   that the government must provide adequate medical care “for those whom it is punishing

                                                  -8-                       17cv1315-MMA (BLM)
1    by incarceration.” 429 U.S. 97, 103 (1976) (emphasis added). The Supreme Court
2    explained that “an inmate must rely on prison authorities to treat his medical needs; if the
3    authorities fail to do so, those needs will not be met.” Id. The Supreme Court concluded
4    that “deliberate indifference to serious medical needs of prisoners constitutes the
5    unnecessary and wanton infliction of pain proscribed by the Eighth Amendment.” Id. at
6    104 (internal quotation marks and citation omitted) (emphasis added). The Supreme
7    Court did not, however, discuss the responsibility of the government to those who are not
8    in its custody. See Sisco v. Cal., No. 5-cv-867GEB JFM P., 2007 WL 1470145, at *20
9    (E.D. Cal. May 18, 2007) (granting summary judgment in favor of parole agent because
10   “[o]bligations under the Eighth Amendment only arise during plaintiff’s incarceration.”),
11   report and recommendation adopted, 2007 WL 1771380 (E.D. Cal. June 18, 2007).
12   Thus, the absence of judicial precedent extending the Eighth Amendment protections to
13   individuals on supervised release supports a finding that the instant action presents a
14   “new context” for Bivens purposes.
15         Moreover, the Supreme Court has twice declined to extend the Bivens remedy to
16   Eighth Amendment suits involving incarcerated individuals. See Minneci v. Pollard, 565
17   U.S. 118, 131 (2012) (refusing to imply a Bivens remedy where a federal prisoner seeks
18   damages from prison guards working at a private federal prison); Malesko, 534 U.S. at 63
19   (holding Bivens cannot be extended to an Eighth Amendment suit against a private prison
20   operator). Here, because Plaintiff was on supervised release at the time of the alleged
21   injury—and not incarcerated—the Court finds the instant action seeks to extend Carlson
22   even further than what the Supreme Court previously rejected in Pollard and Malesko.
23   Additionally, none of the three cases in which the Supreme Court recognized a Bivens
24   remedy were brought against probation officers. See Malesko, 534 U.S. at 68 (noting that
25   the Supreme Court has “consistently refused to extend Bivens to any new context or new
26   category of defendants.”).
27         Accordingly, taking into account the Supreme Court’s admonition that extending
28   Bivens is now a “disfavored” judicial activity, the Court concludes that Plaintiff’s case

                                                  -9-                      17cv1315-MMA (BLM)
1    differs in meaningful ways from the three cases in which the Supreme Court has
2    recognized a Bivens remedy. Abbasi, 137 S. Ct. at 1857 (quoting Iqbal, 556 U.S. at 675);
3    see also Vega v. United States, 881 F.3d 1146, 1153 (9th Cir. 2018) (“[B]ecause neither
4    the Supreme Court nor we have expanded Bivens in the context of a prisoner’s First
5    Amendment access to court or Fifth Amendment procedural due process claims arising
6    out of a prison disciplinary process, the circumstances of Vega’s case against private
7    defendants plainly presents a ‘new context’ under Abbasi.”). As such, the Court proceeds
8    to consider whether any special factors counsel against extending Bivens to this area,
9    including whether Plaintiff had alternate avenues of relief available to him. See Abbasi,
10   137 S. Ct. at 1857.
11              b. Special Factors Counseling Against Extending Bivens
12              As set forth in Abbasi, “the existence of alternative remedies usually precludes a
13   court from authorizing a Bivens action.” Id. at 1865. Here, Plaintiff previously availed
14   himself of an alternative remedy.5 Prior to Plaintiff’s reincarceration, Plaintiff filed a
15   Motion for Transfer of Supervised Release and/or Modification of Supervised Release in
16   his criminal case in the Southern District of Mississippi, requesting the court permit him
17   to move to San Diego to obtain necessary medical treatment for AVN. See 15-cr-00045-
18   HTW-FKB (S.D. Miss.) (Doc. No. 243). The assigned district judge, however, found
19   Plaintiff guilty of several supervised release violations, revoked his supervised release,
20
                                                    
21
                5
22             Defendant requests the Court take judicial notice of the documents on file in Plaintiff’s
     criminal case in the Southern District of Mississippi, No. 15-cv-0045-HTW-FKB (S.D. Miss.). See Doc.
23   No. 21-1 at 2 n.1. Plaintiff does not oppose Defendant’s request. A court “‘may take notice of
     proceedings in other courts, both within and without the federal judicial system, if those proceedings
24   have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007)
25   (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)). As such, the Court
     GRANTS Defendant’s request for judicial notice. See id.; see also Fed. R. Evid. 201(b). Specifically,
26   the Court takes judicial notice of the fact that Plaintiff filed a Motion for Transfer of Supervised Release
     and/or Modification of Supervised Release (Doc. No. 243), the court denied as moot Plaintiff’s motion
27   (Doc. No. 307), and that Plaintiff subsequently appealed to the Fifth Circuit (Doc. No. 314). See Khoja
     v. Orexigen Therapeutics Inc., 899 F.3d 988, 999 (9th Cir. 2018) (noting that in granting a request for
28   judicial notice, courts must “clearly specify what fact or facts it judicially noticed”).

                                                        -10-                           17cv1315-MMA (BLM)
1    and sentenced him to seventy-two (72) months imprisonment. See id. (Doc. No. 307).
2    The district judge then denied Plaintiff’s Motion for Transfer of Supervised Release
3    and/or Modification of Supervised Release as moot. See id. Plaintiff appealed to the
4    Fifth Circuit. See id. (Doc. No. 314). Thus, contrary to Plaintiff’s assertions that this
5    case is “damages or nothing,” Plaintiff continues to utilize an alternative method of relief.
6    Doc. No. 27 at 16. “[W]hen alternative methods of relief are available, a Bivens remedy
7    usually is not.” Abbasi, 137 S. Ct. at 1863.
8          Additional special factors include whether there are “other sound reasons to think
9    Congress might doubt the efficacy or necessity of a damages remedy in a suit like this
10   one.” Id. at 1865. Here, the Court finds that there are sound reasons to think Congress
11   would doubt the necessity of a damages remedy against probation officers outside of an
12   individual’s respective judicial district. Moreover, the Court is especially hesitant to
13   recognize a Bivens remedy in the absence of binding authority extending the Eighth
14   Amendment right to adequate medical care to individuals on supervised release.
15         c. Conclusion
16         In sum, the Court finds that Plaintiff seeks a Bivens remedy in a new context, and
17   that special factors counsel hesitation in extending a Bivens remedy to this new context.
18   Accordingly, Plaintiff fails to state a claim upon which relief may be granted. See Vega,
19   881 F.3d at 1155 (declining to expand Bivens in new context, and affirming district
20   court’s dismissal of Bivens claim).
21      3. Quasi-Judicial Immunity and Qualified Immunity
22         Defendant next argues that even if the Court determined a Bivens remedy is
23   implied in this case, Defendant is entitled to both quasi-judicial immunity and qualified
24   immunity. See Doc. No. 21-1 at 6-8. In opposition, Plaintiff attempts to distinguish the
25   cases cited by Defendant, and generally asserts that Defendant is not immune from suit.
26   See Doc. No. 27 at 17.
27   ///
28   ///

                                                    -11-                    17cv1315-MMA (BLM)
1          a. Quasi-Judicial Immunity
2          Defendant claims that “when probation officers exercise discretion as part of their
3    official duties, they are immune from suit.” Doc. No. 21-1 at 6. Thus, because
4    Defendant’s decision to deny Plaintiff’s request to move to San Diego was discretionary,
5    “quasi-judicial immunity protects [Defendant.]” Id. Plaintiff maintains that Defendant’s
6    decision was arbitrary and discriminatory in nature; thus, she is not entitled to quasi-
7    judicial immunity. See Doc. No. 27 at 22.
8          “Absolute judicial immunity insulates judges from charges of erroneous acts or
9    irregular action.” Burton v. Infinity Capital Management, 862 F.3d 740, 747 (9th Cir.
10   2017) (internal quotation marks and citation omitted). The doctrine “is not reserved
11   solely for judges, but extends to nonjudicial officers for all claims relating to the exercise
12   of judicial functions.” Id. (quotation marks and citation omitted). “To be protected, the
13   function performed must involve the exercise of discretion in resolving disputes.” Id. at
14   748. The Ninth Circuit has applied this doctrine to damages actions under 42 U.S.C. §
15   1983, Demoran v. Witt, 781 F.2d 155, 156 (9th Cir. 1985), as well as Bivens actions,
16   Mullis v. U.S. Bankr. Ct. for Dist. of Nev., 828 F.2d 1385, 1390 (9th Cir. 1987).
17         The Ninth Circuit has explained that absolute immunity “extend[s] to parole
18   officials for the imposition of parole conditions” because that task is “integrally related to
19   an official’s decision to grant or revoke parole,” which is a “quasi-judicial” function.
20   Swift v. California, 384 F.3d 1184, 1189 (9th Cir. 2004); see also Boyce v. Cnty. of
21   Maricopa, 144 F. App’x 653, 654 (9th Cir. 2005) (affirming the district court’s
22   conclusion “that the probation officer defendants were entitled to absolute quasi-judicial
23   immunity against damages claims.”). Moreover, “[w]hen a probation officer evaluates an
24   individual to determine whether he has violated the conditions of his probation, the
25   officer is entitled to quasi-judicial immunity.” Young v. Nevada, No. 17-cv-1062-RFB-
26   VCF, 2017 WL 1734025, at *4 (D. Nev. May 2, 2017). However, “[a]bsolute immunity
27   does not extend” to claims that “parole officers enforced the conditions of . . . parole in
28

                                                  -12-                       17cv1315-MMA (BLM)
1    an unconstitutionally arbitrary or discriminatory manner.” Thornton v. Brown, 757 F.3d
2    834, 840 (9th Cir. 2013).
3          Here, the Court is unable to conclude at this time that Defendant is entitled to
4    quasi-judicial immunity. While Plaintiff does not dispute that Defendant’s decision
5    denying Plaintiff’s transfer request was discretionary and related to her official duties,
6    Plaintiff claims that Defendant “unconstitutionally interfered with and then denied
7    Atwood the ability to seek medical care which he had obtained independently, himself,
8    from civilian doctors in the community.” Doc. No. 27 at 26. Further, Plaintiff alleges
9    that “the reasons cited for denying Atwood’s request to move to San Diego were neither
10   accurate [n]or based on official policy.” FAC ¶ 86. Thus, taking Plaintiff’s allegations as
11   true, which the Court must at this stage of the litigation, the Court cannot find that
12   Defendant is entitled to quasi-judicial immunity on this record.
13         b. Qualified Immunity
14         Defendant next contends that she is entitled to qualified immunity. See Doc. No.
15   21-1 at 7. Plaintiff, in opposition, asserts he has sufficiently alleged the deprivation of his
16   Eighth Amendment right to medical care (Doc. No. 27 at 23-24), and that existing
17   precedent placed Defendant on notice that her actions were unlawful under the
18   circumstances (Doc. No. 37 at 3).
19         “The defense of qualified immunity shields government officials performing
20   discretionary functions from liability for civil damages insofar as their conduct does not
21   violate clearly established statutory or constitutional rights of which a reasonable person
22   would have known.” Long v. City & Cnty. of Honolulu, 511 F.3d 901, 905–06 (9th Cir.
23   2007) (internal citation and quotation marks omitted). A court considering a claim of
24   qualified immunity must determine whether the plaintiff has alleged the deprivation of an
25   actual constitutional right and whether such a right was “clearly established.” Pearson v.
26   Callahan, 555 U.S. 223, 236 (2009). The Court has discretion to determine which prong
27   to address first, taking into consideration the particular circumstances of the case. See id.
28

                                                  -13-                       17cv1315-MMA (BLM)
1          “For a right to be clearly established, case law must ordinarily have been earlier
2    developed in such a concrete and factually defined context to make it obvious to all
3    reasonable government actors, in the defendant’s place, that what he is doing violates
4    federal law.” Shafer v. Cnty. of Santa Barbara, 868 F.3d 1110, 1117 (9th Cir. 2017)
5    (citing White v. Pauly, 137 S. Ct. 548, 551 (2017) (explaining that “existing precedent
6    must have placed the statutory or constitutional question beyond debate . . . [because]
7    immunity protects all but the plainly incompetent or those who knowingly violate the
8    law”) (internal quotation marks and citation omitted)). The inquiry “must be undertaken
9    in light of the specific context of the case, not as a broad general proposition.” Saucier v.
10   Katz, 533 U.S. 194, 201 (2001).
11         The underlying purpose of this defense is “to strike a balance between the
12   competing need to hold public officials accountable when they exercise power
13   irresponsibly and the need to shield officials from harassment, distraction, and liability
14   when they perform their duties reasonably.” Mattos v. Agarano, 661 F.3d 433, 440 (9th
15   Cir. 2011).
16         Here, Plaintiff cannot demonstrate that Defendant violated “clearly established”
17   law. First, as mentioned above, Plaintiff fails to identify any Supreme Court or Ninth
18   Circuit law extending the Eighth Amendment right to adequate medical care to
19   individuals on supervised release, or any authority mandating inter-district transfers for
20   individuals on supervised release who seek to obtain medical treatment outside of their
21   respective judicial districts. Plaintiff cites to a decision from the Seventh Circuit,
22   wherein the court indicates, “[w]e have not yet addressed whether parole officers can be
23   liable for deliberate indifference to a parolee’s serious medical need[.]” Mitchell v.
24   Kallas, 895 F.3d 492, 502 (7th Cir. 2018). The Seventh Circuit stated that though parole
25   officers “may have no duty under Gamble to provide a parolee with medical care or
26   ensure that she receives it, they at least may be constitutionally obligated not to block a
27   parolee who is trying to arrange such care for herself without any basis in the conditions
28   of parole.” Id. The court then concluded that the plaintiff has sufficiently “pleaded

                                                  -14-                       17cv1315-MMA (BLM)
1    enough to proceed on the theory that the parole officers acted with deliberate indifference
2    to her gender dysphoria by blocking her from getting care.” Id. Mitchell, however, is not
3    binding on this Court.6 Moreover, the Mitchell decision postdates the events in this case,
4    as Defendant denied Plaintiff’s request to transfer to San Diego to obtain medical
5    treatment in mid-June 2017. See FAC ¶¶ 49, 56-57. Thus, even if Mitchell did apply to
6    this case, it could not have placed Defendant on notice that her actions were unlawful
7    under the circumstances.
8               Accordingly, the Court finds that Defendant is entitled to qualified immunity
9    because it is not clearly established that: (1) individuals on supervised release have a
10   constitutional right to medical treatment guaranteed by the Eighth Amendment; and (2)
11   that probation officers have an obligation to ensure an individual on supervised release
12   obtains medical treatment outside of his judicial district.7 See Wakefield v. Thompson,
13   No. 95-cv-137 FMS, 1996 WL 241783, at *4 (N.D. Cal. April 30, 1996) (“In the present
14   case, plaintiff attempts to extend the protections afforded by the Eighth Amendment to
15   individuals who have been released on parole. This extension is not supported by the
16   Supreme Court’s rationale.”), aff’d, 185 F.3d 872, 1999 WL 397496, at *1 (9th Cir.
17   1999) (unpublished opinion) (noting that plaintiff’s parole officer had no “constitutional
18
19
                                                    
20
                6
                Plaintiff also cites Stewart v. Raemisch, wherein the district court issued an order finding the
21
     plaintiff’s Eighth Amendment claim against parole officers for deliberate indifference to medical needs
22   sufficient to pass screening pursuant to 28 U.S.C. § 1915A. No. 9-cv-123, 2009 WL 3754173, at *3
     (E.D. Wisc. Nov. 4, 2009). Plaintiff’s reliance on Stewart is similarly misplaced because it is neither
23   binding on this Court, nor did the court in Raemisch address the issue of qualified immunity in its
     screening order.
24
                7
25            In light of the Court’s conclusion that Plaintiff’s Bivens claim fails as a matter of law, the
     Court DENIES AS MOOT Plaintiff’s pending motions for summary judgment (Doc. No. 32), and for a
26   court order allowing access to legal materials (Doc. No. 33). See Nakamura v. Wells Fargo Bank, N.A.,
     No. 12-cv-8146 SJO (CWx), 2013 WL 12138981, at *5 (C.D. Cal. March 7, 2013) (“The Court’s
27   dismissal of the instant action [with prejudice] moots Plaintiffs’ pending Motion for Summary
     Judgment.”). Specifically, the Court need not look beyond the pleadings (to Plaintiff’s medical records)
28   to determine that Plaintiff’s Bivens claim fails, and that Defendant is entitled to qualified immunity.

                                                         -15-                           17cv1315-MMA (BLM)
1    obligation to provide [plaintiff] with medication, or a prescription, after his release [from
2    prison].”).
3                                           CONCLUSION
4          Based on the foregoing, the Court DENIES Plaintiff’s motion for recusal.
5    Additionally, the Court GRANTS Defendant’s motion and DISMISSES Plaintiff’s FAC
6    with prejudice. See McKesson HBOC, Inc. v. N.Y. State Common Ret. Fund, Inc., 339
7    F.3d 1087, 1090 (9th Cir. 2003) (noting dismissal without leave to amend is proper if it is
8    clear that “the complaint could not be saved by any amendment.”). The Clerk of Court is
9    instructed to enter judgment accordingly and close the case.
10
11         IT IS SO ORDERED.
12
13   Dated: March 29, 2019
14                                                  _____________________________
15                                                  HON. MICHAEL M. ANELLO
                                                    United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -16-                      17cv1315-MMA (BLM)
